Hoyt, J.
(dissenting). — I dissent. In my opinion the act of 1871 did not affect property theretofore acquired. There is no language used in the act which to my mind discloses any such intention on the part of the legislature. In that respect it is entirely different from the other statutes in relation to community property. A statute which introduces a rule as to real property radically different from the one theretofore existing should not be construed to apply to property acquired before its passage unless the language makes clear the intention of the legislature that it should so apply. Before the passage of the act of 1871 the element of common property had been introduced into our statute law but not to such an extent as to greatly affect the holding of property belonging to the husband and wife by either of them. But this act sought to iutroduce an entirely new condition of things, and to constitute a kind of partnership between the husband and wife in the holding of such property. Hence under the rule above suggested it should be held not to apply to property theretofore acquired unless the language clearly indicates the intention of the legislature to give it such retrospective effect. I find nothing in the act in question to indicate such intention ; on the contrary I find language which to my mind indicates an intention to give it effect only as to property thereafter acquired. If I am right in thus construing the act of 1871, the rights of the parties to the property in question must be determined under the law of 1869. Under that law the husband alone could dispose of the common property during *666coverture. Such power, in my opinion, carried with it the right to dispose of such property by the husband after the death of the wife. In other states similar statutes have been held to confer such authority upon the husband, and so far as I am advised the courts of none of the states having, statutes like this now hold to á contrary doctrine.